Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-9, drawn to a platen, classified in H01J37/32715.
II. Claim 10-14, drawn to a method of processing a workpiece, classified in H01L21/3065.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method as claimed could be performed with a materially different apparatus that does not require a dielectric material or bias electrode or ring electrode.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Frame on 30 Nov 2021 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-9 drawn to the apparatus.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
Regarding claim 4, limitation “comprising a variable impedance disposed between the bias electrode and the ring electrode” is interpreted in light of Fig. 5 and Specification page 17 line 20-29 of the instant application as comprising a component of an electrical circuit capable of varying an electrical impedance between the bias electrode and ring electrode, wherein one of ordinary skill in the art would understand that such electrical components would include a variable resistor, variable inductor, or variable capacitor. Examiner additionally notes that variable impedance 160 depicted in Fig. 5 shows the circuit symbol for a variable capacitor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Collins et al. (US 2010/0018648 A1 hereinafter “Collins”).
Regarding claim 1, Collins teaches a platen (comprising workpiece support pedestal 200, Fig. 2, paragraph [0018]), comprising:
a dielectric material (comprising dielectric top layer or puck 202, Fig. 2, paragraph [0018]) on which a workpiece (204, Fig. 2) is disposed (paragraph [0018]); 
a bias electrode (comprising cathode 208, Fig. 2) disposed beneath the dielectric material (comprising 202, Fig. 2)(paragraph [0021]);
 a bias power supply (comprising RF bias power generators 230, 232, Fig. 2) in communication with the bias electrode(comprising 208, Fig. 2)(paragraph [0021]);
a shield ring (comprising process kit collar 214 of process kit ring assembly 212, Fig. 2, paragraph [0020]), in a shape of an annular ring to surround the workpiece (204, 
 a ring electrode (comprising cylindrical process kit electrode 290, Fig. 2) disposed beneath the shield ring (comprising 214, Fig. 2) (paragraph [0035]).
Regarding claim 4, see discussion regarding claim interpretation above, Collins teaches a variable impedance (comprising variable impedance elements 273, 272, Fig. 2 and 6, paragraph [0035], [0042]; note: variable impedance elements 273, 272 comprise electrical circuit components including variable capacitors 506, 508, 504 (Fig. 56, paragraph [0042])) disposed between (i.e. electrically between) the bias electrode (208, Fig. 2) and the ring electrode (comprising 290, Fig. 2).
Regarding claim 5, Collins teaches wherein the shield ring (comprising 214, Fig. 2) is constructed of silicon carbide (paragraph [0028]).
Regarding claim 6, Collins teaches wherein the shield ring (comprising 214, Fig. 2) is disposed directly on the ring electrode (comprising 290, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) as applied in claim 1 and further in view of Johnson (US 2003/0201069 A1).
Regarding claim 2, Collins teaches all of the limitations of claim 1 as applied above including a ring electrode (comprising 290, Fig. 2) and a bias electrode (comprising 208, Fig. 2) 
However, Johnson teaches a platen (comprising workpiece support member 170 including base 172, lower electrode 175, focus ring 200, Fig. 1A; paragraph [0026]-[0027]) including a ring electrode (comprising 210, Fig. 1A, 4A, 4B; paragraph [0028]) and a ring power supply (comprising RF power supply 252, Fig. 4B, paragraph [0034]) in communication with the ring electrode (comprising 210, Fig. 1A, 4A, 4B), where the ring electrode (comprising 210, Fig. 4B) and the bias electrode (comprising 175, Fig. 4B) are independently controlled (i.e. the ring electrode 210 and the bias electrode 175 are each individually powered by separate power supplies 252 and 250 respectively and also individually connected to main control system 330 paragraph [0034]-[0036], [0039], [0050]). Johnson additionally teaches that the configuration of Fig. 4B having the two separate power supplies is an alternative embodiment to a system having a shared power supply as shown in Fig. 4A which would also enable optimizing plasma processing parameters (paragraph [0034],[0047]-[0050]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a ring power supply in communication with the ring electrode such that the ring electrode and the bias electrode are independently controlled (i.e. connect the ring electrode (Collins: 290, Fig. 2) and the bias electrode (Collins: 208, Fig. 2) to separate power supplies and separately connect the respective power supplies to a control system) in view of teachings of Johnson in the apparatus of Collins as a known suitable alternative power supply configuration to enable separate and individual/independent control of power provided to the ring electrode and the bias electrode for improved control of the power supplied to each electrode for uniform or optimized substrate/workpiece processing.
Regarding claim 3, Collins in view of Johnson teaches all of the limitations of claim 2 above including a ring power supply (Johnson: 252, Fig. 4B), shield ring (Johnson: 200, Fig. 4B; Collins: 214, Fig. 2) ,and ring electrode (Johnson: 210, Fig. 4B; Collins: 290, Fig. 2). Limitation .
Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) as applied in claim 1 and further in view of Brcka (US 2007 /0029193 A1).
Regarding claim 7, Collins teaches all of the limitations of claim 1 including a ring electrode (Collins: comprising 290, Fig. 2) disposed beneath the shield ring (Collins: comprising 214, Fig. 2) but does not explicitly teach the ring electrode comprises a plurality of arcuate electrodes, each disposed beneath the shield ring and together forming an annular ring.
However, Brcka teaches a ring electrode (comprising biased electrode 50 in the form of annular bias ring 50a, Fig. 2A, 3A, paragraph [0035]; comprising segmented ring 50b, Fig. 3B, paragraph [0039]; comprising 50c, Fig. 4A; comprising 50d, Fig. 4B, paragraph [0035]) comprising a plurality of arcuate electrodes (comprising segments 51, Fig. 3A, paragraph [0037]; comprising segments 52, Fig.3B, paragraph [0036], [0039]; comprising cylindrical segments 61, Fig. 4A, paragraph [0040]; comprising segments 62, Fig. 4B, paragraph [0041]; paragraph [0042]) together forming an annular ring (as understood from Fig. 3A, 3B, 4A, 4B). Brcka teaches that such a configuration of a plurality of arcuate segments forming a ring electrode can enable azimuthal control of the plasma to compensate for azimuthal non-uniformity in a particular process for uniformity of wafer/workpiece processing (i.e. etching) (abstract ,paragraph [0035],[0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ring electrode (Collins: comprising 290, Fig. 2) to including a plurality of arcuate electrodes together forming an annular ring (i.e. divide the ring electrode 290 of Collins into arcuate segments) in view of teachings of Brcka in the apparatus of Collins as a known suitable alternative configuration of a ring electrode which would enable azimuthal control of the plasma for uniform wafer/workpiece processing (Brcka: abstract, paragraph [0035], [0042]). Furthermore, since Collins teaches that the ring electrode (290, Fig. 2) is disposed beneath the shield ring (214, Fig. 2), when modifying Collins in view of teachings of Brcka (i.e. dividing the ring electrode 290 of Collins into arcuate segments), limitation “each disposed beneath the shield ring” would be met.
Claim 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) in view of Brcka (US 2007 /0029193 A1) as applied to claim 7 above and further in view of Long et al. (US 2004/0018127 A1 hereinafter “Long”).
Regarding claim 8, Collins in view of Brcka teaches all of the limitations of claim 7 as applied above including a ring electrode (Collins: 290, Fig. 2) comprising a plurality of arcuate electrode (see teachings of Brcka as applied above).
Collins in view of Brcka as applied above does not explicitly teach a plurality of arcuate power supplies, each arcuate power supply in communication with a respective arcuate electrode, where the arcuate power supplies are independently controlled. (Note: limitation “arcuate power supplies” is interpreted as “power supply for arcuate electrode” and does not necessarily limit the power supply to have an arcuate shape.)
However, Brcka teaches a power supply (comprising RF generator 55, Fig. 3A, 3B, 4A, 4B, paragraph [0038]-[0040]) and independently (i.e. individually) providing and controlling power supplied to each arcuate electrode (comprising segments 51, 52, 61, or 62 in Fig. 3A, 3B, 4A, 4B respectively; paragraph [0042],[0046]).
Additionally, Long teaches segmented or sub-electrodes (comprising segmented electrode 8 including sub-electrodes 10, Fig. 1 and 3, paragraph [0025]) for a platen (comprising segmented chuck 2, note: reference numeral 2 is not shown in Fig. 1 and 3 but one of ordinary skill in the art would understand that the overall structure shown in Fig. 1 and 3 comprises the chuck/platen; paragraph [0024] abstract). Long further teaches that each sub-electrode (comprising 10, Fig. 1 and 3) is configured with a respective power supply (comprising RF bias power supply 44, Fig. 2, 4, 5, paragraph [0027], [0030]; i.e. RF source, paragraph [0049]) that are independently controlled (abstract, paragraph [0009], [0030]). Long teaches that such a configuration can enable greater fine tuning of process control (paragraph [0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a plurality of arcuate power supplies, each arcuate power supply in communication with a respective arcuate electrode (i.e. configure the ring electrode Collins (290, Fig.2) which was modified in claim 7 above to be divided into a plurality of arcuate segments such that each electrode segment would be connected to a respective individual power supply), where the arcuate power supplies are independently controlled (see teachings of Brcka (paragraph [0042],[0046]) and Long (paragraph [0049])) in view of teachings of Brcka and Long to enable independent control of each segment/arcuate electrode of the ring electrode and enable greater fine tuning of process control (Long: paragraph [0049]).
Regarding claim 9, Collins in view of Brcka and Long teaches all of the limitations of claim 8 as applied above including a shield ring (Collins: 214, Fig. 2); a plurality of power supplies (see teachings and combination of Long in claim 8 rejection); a plurality of arcuate electrodes (see teachings and combination of Brcka in claim 7 rejection), wherein each arcuate power supply of the plurality of power supplies is connected to a respective arcuate electrode (see teachings and combinations of claim 8 rejection above). Limitation “where the arcuate power supplies each supply a voltage to the respective arcuate electrode so that a surface voltage of the shield equals a surface voltage of the workpiece” is a functional/intended use limitation. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhindsa et al. (US 2009/0071938 A1) teaches a shield ring divided into a plurality of segments (506A, 506B, 506C, 506D; Fig. 5) wherein each segment is provided a bias power to enable adjusting azimuthal uniformity of the plasma (Fig. 5, paragraph[0054]- [0055].
Aramaki et al. (US 2016/0351404 A1) teaches a shield ring (comprising upper susceptor 151, Fig. 5, 6A, 6B) comprising a non-conductive material (dielectric material, paragraph [0065]), a ring electrode (comprising conductor ring 132, Fig. 5, paragraph [0065]; comprising conductor film 153’, Fig. 6A, 6B, paragraph [0073]), a bias power supply ( high frequency power source 124, Fig. 1, paragraph [0042],[0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716